Citation Nr: 1412725	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-40 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with chronic reflux esophagitis, gastric dumping syndrome, diarrhea and dysphagia with chest pain, and Nissen fundoplication (hereinafter referred to as gastrointestinal disabilities).  

2.  Entitlement to service connection for right elbow radial nerve tunnel syndrome with numbness in the right thumb and forefinger.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for left shoulder pain.  

6.  Entitlement to service connection for numbness in the right little toe and back of the heel.  

7.  Entitlement to service connection for a chronic cough.

8.  Entitlement to service connection for cervical discectomy and fusion.  

9.  Entitlement to service connection for a cholecystectomy to include as secondary to gastrointestinal disabilities.  

10.  Entitlement to service connection for a right arm disability.  

11.  Entitlement to service connection for a bilateral hearing loss disability.  

12.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant, who is the Veteran, served on active duty from March 2004 to August 2004.  He also served in the Army and Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans' Affairs, VA Regional Office (RO).  



In December 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The claims of service connection for gastrointestinal disabilities, a right knee disability, hypertension, cholecystectomy, bilateral hearing loss, and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In December 2011 at a hearing and on the record, the Veteran withdrew the appeal on the claims of service connection for right elbow radial nerve tunnel syndrome with numbness in the right thumb and forefinger, left shoulder pain, numbness in the right little toe and back of the heel, a chronic cough, cervical discectomy and fusion, and a right arm disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the claims of service connection for right elbow radial nerve tunnel syndrome with numbness in the right thumb and forefinger, left shoulder pain, numbness in the right little toe and back of the heel, a chronic cough, cervical discectomy and fusion, and a right arm disability are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

Withdrawal of Substantive Appeal 

In September 2010, the Veteran perfected an appeal to the Board on the claims of service connection for right elbow radial nerve tunnel syndrome with numbness in the right thumb and forefinger, left shoulder pain, numbness in the right little toe and back of the heel, a chronic cough, cervical discectomy and fusion, and a right arm disability (referred to as the claims enumerated). 



In December 2011, at a hearing on appeal before the Board and before the Board promulgated a decision, the Veteran withdrew on the record the claims enumerated. 

A Veteran may withdraw a substantive appeal on the record at a hearing before the Board promulgates a decision.  38 C.F.R. § 20.204.

The Veteran's statement on record at a hearing before the Board constitutes a withdrawal of the appeal on the claims enumerated and the Board does not have appellate jurisdiction of the claims enumerated.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of service connection for right elbow radial nerve tunnel syndrome with numbness in the right thumb and forefinger is dismissed.

The appeal of the claim of service connection for left shoulder pain is dismissed.

The appeal of the claim of service connection for numbness in the right little toe and back of the heel is dismissed. 

The appeal of the claim of service connection for a chronic cough is dismissed.

The appeal of the claim of service connection for cervical discectomy and fusion is dismissed. 

The appeal of the claim of service connection for a right arm disability is dismissed.







REMAND 

On the claim of service connection for hiatal hernia with chronic reflux esophagitis, gastric dumping syndrome, diarrhea and dysphagia with chest pain, and Nissen fundoplication (also referred to as gastrointestinal disabilities), the record shows that in August 2002 the Veteran was referred for evaluation of persistent dysphagia of several years' duration, the impression was chronic reflux esophagitis.  In January 2003, the Veteran had a laparoscopic reduction of a hiatal hernia and Nissen fundoplication.  As there is reference to medical records prior to August 2002, further development under the duty to assist is needed. 

On the claim of service connection for a right knee disability, the Veteran had right knee surgery in January 1980, in May 1994, and in June 2008.  As the medical history for the surgery in June 2008 appears incomplete further development under the duty to assist is needed. 

On the claim of service connection for hypertension, further due process development is needed. 

On the claim of service connection for a cholecystectomy to include as secondary to gastrointestinal disabilities, as the medical history for the surgery in June 2007 appears incomplete further development under the duty to assist is needed.

On the claims of service connection for a bilateral hearing loss disability and for tinnitus, the evidence of record is insufficient to decide the claims, and further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:






1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the private medical records prior to August 2002, pertaining to a treatment of dysphagia and reflux from Drs. L.G. King, M.J. Martin, and J. Gearhart.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the private medical records other than the operative report, pertaining to right knee surgery in June 2008 by A.G. Lewis, MD. 

3.  Afford the Veteran the opportunity to submit additional argument and evidence on the claim of service connection for hypertension. 

4.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the private medical records before June 2007, pertaining to the cholecystectomy from Drs. L.G. King and G.R. Pittman.  

5.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the civilian employment records of the Oklahoma Air National Guard, pertaining to hearing conservation. 

6. Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 




Whether it is at least as likely as not (probability of 50 percent) that a bilateral hearing loss disability or tinnitus or both are related to noise exposure in service as described by the Veteran.   

In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe impaired hearing and tinnitus in service even though there may be no contemporaneous medical documentation of either.  And the Veteran's description of noise exposure in service is consistent with the circumstances of the Veteran's service.  Also while the Veteran had only six months of active duty, he had combined over two years of active duty for training, part of which was federalized service so that the Veteran could participate in marksmanship competition. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing hearing loss or tinnitus unrelated to noise exposure in service, such as occupational noise exposure (the Veteran was a civilian employee of the Oklahoma Air National Guard), recreational noise exposure, age at the time hearing loss by audiogram was first shown in March 2007, or hearing loss or tinnitus presented in a manner inconsistent with noise exposure in service and that noise exposure in service is not more likely than any other etiology to cause hearing loss or tinnitus and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.


The Veteran's file must be made available to the VA examiner for review.  

7.  Request from the appropriate state authority for the Oklahoma Air National Guard the specific dates of the Veteran's federalized active duty for training from covering the period from April to May 1994, for 2002, and for 2007. 

8.  After the above development adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


